Name: Commission Regulation (EEC) No 3679/91 of 17 December 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 91 Official Journal of the European Communities No L 349/27 COMMISSION REGULATION (EEC) No 3679/91 of 17 December 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal Tariff (*), as last amended by Commission Regulation (EEC) No 3537/91 (*), with regard to CN code 0406 10 from 1 January 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applicable to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the accession of Portugal (2), and in particular Article 6 thereof, Whereas Commssion Regulation (EEC) No 3814/90 (3), as last amended by Regulation (EEC) No 3073/91 (4), lays down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal form 1 January 1991 ; Whereas in the Annex to Regulation (EEC) No 3814/90 the nomenclature of accession compensatory amounts should also be aligned with the tariff and statistical nomenclature, as defined in Annex I to Council Regula ­ tion (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs HAS ADOPTED THIS REGULATION : Article 1 CN codes 0404 10, ex 0406 10 , ex 0406 90 91 , ex 0406 90 93, ex 0406 90 97 and ex 0406 90 99 and foot ­ notes 2 and 8 to the Annex to Regulation (EEC) No 3814/90 are hereby replaced by the text contained in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 31 . 12. 1985, p. 7 . (2) OJ No L 362, 27. 12. 1990, p. 3 . (3) OJ No L 366, 29. 12. 1990, p . 24. M OJ No L 290, 22. 10. 1991 , p. 23. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (6) OJ No L 335, 6. 12. 1991 , p. 9 . No L 349/28 Official Journal of the European Communities 18 . 12. 91 ANNEX CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter : 0404 90  other (9) :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 11     not exceeding 1,5 % 7,33 (10) 0404 90 13     exceeding 1,5 % but not exceeding 27 % 5,11 O 0404 90 19     exceeding 27 %    exceeding 42 %, and of a fat content, by weight : 1,38 (10) 0404 90 31     not exceeding 1,5 % 7,33 O 0404 90 33     exceeding 1,5 % but not exceeding 27 % 5,11 O 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight : not exceeding 42 %, and of a fat content, by weight : 1,38 (10) 0404 90 51     not exceeding 1,5 % 0,0733 per kg (4)(10) 0404 90 53     exceeding 1,5 % but not exceeding 27 % 0,0511 per kg (4)(10) 0404 90 59     exceeding 27 % exceeding 42 %, and of a fat content, by weight : 0,0138 per kg (4) (10) 0404 90 91     not exceeding 1 ,5 % 0,0733 per kg (4)(10) 0404 90 93     exceeding 1,5 % but not exceeding 27 % 0,0511 per kg (4)(10) 0404 90 99     exceeding 27 % 0,0138 per kg (4)(' °) 0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % :   of a fat content, by weight, of less than 80 % 0,1 184 00   of a fat content, by weight :    of at least 80 %, but less than 82 % 9,30 (8)    of at least 82 %, but less than 84 % 9,71 (8)    of at least 84 % 0,1 184 00 0405 00 90  other 0.1184OO 0406 Cheese and curd : ex 0406 10  Fresh cheese (not matured), including whey cheese and curd (excluding salted Riccotta and cheese manufactured exclusi ­ vely from sheep's or goat's milk) : ex 0406 10 20   of a fat content, by weight, not exceeding 40 % :    of a water content calculated, by weight, of the non-fatty matter exceeding 47 % but not exceeding 72 % 8,36   other 10,67 ex 0406 10 80   other 11,00 18 . 12. 91 Official Journal of the European Communities No L 349/29 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0406 30 31 ' 0406 30 39 0406 30 90   other 13,54 ex 0406 40 00  blue-veined cheese (excluding cheese manufactured exclusi ­ vely from sheep's or goat's milk 3,42 ex 0406 90  other cheese (excluding cheese manufactured exclusively from sheep's or goat's milk) : ex 0406 90 1 1   for proceesing other : 13,54 ex 0406 90 13    Emmentaler 7,10 ex 0406 90 15    Gruyere, Sbrinz 7,10 ex 0406 90 27    Bergkase, Appenzell, Fromage fribourgeois, Vacherin Mont d'Or and Tete de Moine 7,10 ex 0406 90 19    Glarus herb chese (known as Schabziger) made i:rom skimmed milk and mixed with finely ground herbs 3,33 (10) ex 0406 90 21    Cheddar 13,54 ex 0406 90 23  Edam 8,36 ex 0406 90 25    Tilsit 8,36 ex 0406 90 17    Butterkase 8,36 ex 0406 90 29    Kashkaval    Feta : 8,36 ex 0406 90 31     of sheep's milk or buffalo milk in containers contai ­ ning brine, or in sheep or goatskin bottles  ex 0406 90 33     other 8,36 ex 0406 90 35    Kefalotyri 8,36 ex 0406 90 37    Finlandia 8,36 ex 0406 90 39    Jarlsberg    other : 8,36 0406 90 50     cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles     other :      of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % : 0406 90 61        Grana Padano, Parmigino-Reggiano  0406 90 63        Fiore Sardo, Pecorino  ex 0406 90 69        other       exceeding 47 % but not exceeding 72 % 7,13 8,36 ex 0406 90 93       exceeding 72 % : 10,67 ex 0406 90 99      other 10,67 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : No L 349/30 Official Journal of the European Communities 18 . 12. 91 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 1702 10  lactose and lactose syrup (10) : 1702 10 90   other 5,36 2106 Food preparations not elsewhere specified or included : l 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51     lactose syrup 5,36 (') The compensatory amount per 100 kg net of these products shall be equal i:o the difference between the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg net of the product multiplied by ECU 0,428 ,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,009818 . Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts is charged on imports and granted on exports by Portugal . (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12. 1984, p. 65) or those placed under the arrangements laid down in Commission Regula ­ tion (EEC) No 1624/76 (OJ No L 180, 6. 7. 1976, p. 9) or Commission Regulation (EEC) No 3398/91 (OJ No L 320, 22. 11 . 1991 , p. 16). (3) The compensatory amount per 100 kg net of these products shall be equal to the difference between the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg of the product multiplied by ECU 0,428,  an amount corresponding to the quantity in kilogram of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,107998 . Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on impo:rts and granted on exports by Portugal. (4) The compensatory amount per 100 kg net of these products shall be equal: to the difference between  the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kg of finished product, and  the amount for each percentage point of sucrose or other sweetening matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal. (*) The compensatory amount per 100 kg net of these products shall be equal to the difference between :  the amount indicated, and  the amount for each percentage point of sucrose or other sweeteing matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than i:he amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal . O The compensatory amount per 100 kg net of these products shall be equal to the difference between the following components :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kg net of the product, multiplied by ECU 0,0428, and  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of the product multiplied by ECU 0,107998 plus an additional amount for each percentage point of sucrose or other swee ­ tening matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal. O The compensatory amount for 100 kg net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kg of finished product. (8) Where the products falling within this code are subject to the measures laid down in Commission Regulations (EEC) No 3143/85 (OJ No L 298, 12. 11 . 1985, p. 9), (EEC) No 570/88 (OJ No L 55, 1 . 3 1988 , p. 31 ) or (EEC) No 429/90 (OJ No L 45, 21 . 2. 1990, p. 8) or (EEC) No 863/91 (OJ No L 88 , 9 . 4. 1991 , p. ll ) or (EEC) No 3378/91 (OJ No L 319, 21 . 11 . 1991 , p. 40) no accession compensatory amount is to apply. ( ®) The accession compensatory amount for products comprising various milk products is equal to the sum of the compen ­ satory amounts applicable to each of the constituents taking account of the quantities incorporated.